Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-21399-CIV-ALTONAGA/GOODMAN

   DIEGO KRUKEVER, KAREM SANDGARTEN,
   AMIR RAHIMI, and KAITLIN WOODDELL,
   individually and on behalf of others similarly
   situated,

          Plaintiffs,

   v.

   TD AMERITRADE FUTURES & FOREX LLC,

          Defendant.
                                                        /

   DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR RECONSIDERATION
       OF ORDER DENYING REVISED MOTION FOR CLASS CERTIFICATION

          After carefully considering the Parties’ extensive submissions, this Court issued a

   thorough, well-supported opinion denying Plaintiffs’ motion for class certification. ECF No. 109

   (“Order”). Consistent with the detailed arguments presented by Defendant TD Ameritrade

   Futures & Forex LLC (“TDAFF”) and the opinions and testimony of TDAFF’s experts—two

   highly qualified economists having extensive experience with futures options markets and issues

   central to class certification—the Court determined that “[i]ndividual issues predominate over

   common issues, particularly with respect to the calculation of damages. In addition, class action

   treatment is not a superior method for adjudication of this controversy.” Order at 20.

          Disappointed with the Court’s ruling, Plaintiffs now seek the extraordinary remedy of

   reconsideration. See ECF No. 110 (“Motion for Reconsideration”). Despite the extensive record

   supporting the denial of class certification, Plaintiffs ask the Court to now conclude that its

   opinion is marked by manifest errors of law or fact, patent misunderstandings of Plaintiffs’

   arguments, and/or manifest injustice. Not only have Plaintiffs failed to present facts or law of a
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 2 of 15



   strongly convincing nature required for the Court to reconsider its Order, they have also failed to

   show any abuse of discretion or identify any manifest errors, misunderstandings, or injustice in

   the Court’s analysis. Rather, Plaintiffs’ Motion for Reconsideration merely repackages the facts,

   laws, and arguments already considered by the Court. Because Plaintiffs do not come close to

   meeting the burden required for the Court to reconsider its prior ruling, their Motion should be

   denied.

   I.        LEGAL STANDARD

             “[R]econsideration of a previous order is an extraordinary remedy to be employed

   sparingly.    For reasons of policy, courts and litigants cannot be repeatedly called upon to

   backtrack through the paths of litigation which are often laced with close questions.” Burger

   King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1370 (S.D. Fla. 2002) (citations

   omitted). Thus, “[i]n order to reconsider a judgment there must be a reason why the court should

   reconsider its prior decision, and the moving party must set forth facts or law of a strongly

   convincing nature to induce the court to reverse its prior decision.” Id. at 1369 (emphasis

   added). “District court decisions on motions for reconsideration are reviewed for abuse of

   discretion, thus affording the courts with substantial discretion in their rulings.” Id. at 1369-70.

             “Motions for reconsideration are tools to correct manifest errors of law or fact or to

   present newly discovered evidence. Reconsideration is appropriate in limited circumstances,

   including where the Court has patently misunderstood a party, where there is an intervening

   change in controlling law or the facts of the case, or where there is manifest injustice. A motion

   for reconsideration is not a vehicle to revisit prior arguments, present issues that should have

   been presented previously, or induce the Court to rethink what it already thought through—

   rightly or wrongly.” Gottlieb v. SEC, 2017 WL 4278516, at *1 (S.D. Fla. June 23, 2017)

   (quotations and citations omitted) (emphasis added). The problems that possibly could justify

                                                     2
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 3 of 15



   reconsideration of an order “rarely arise and the motion to reconsider should be equally rare.”

   Compagnoni v. United States, 1997 WL 416482, at *2 (S.D. Fla. May 13, 1997), aff’d, 173 F.3d

   1369 (11th Cir. 1999) (quoting Z.K. Marine, Inc. v. M/V Archigetis, 808 F. Supp. 1561, 1563

   (S.D. Fla. 1992); Burger King, 181 F. Supp. 2d at 1369 (same).

   II.    ARGUMENT

          “[Plaintiffs’ Motion for Reconsideration] does precisely what a motion for

   reconsideration may not do: in this instance it presents the same vague facts and conclusions

   previously considered in an effort to get the Court to rethink what it has already decided.”

   Gottlieb, 2017 WL 4278516, at *1. After failing to prevail in the first instance, Plaintiffs recast

   the same facts and legal arguments from their briefing on class certification and argue—with no

   support—that the Court must have misunderstood those facts, the law, or Plaintiffs’ arguments.

   Plaintiffs present no new facts or law, identify no patent misunderstanding by the Court, and

   allege no manifest injustice brought about by the Court’s Order. Plaintiffs thus fall far short of

   the very heavy burden they must meet to justify reconsideration of this Court’s Order denying

   class certification. See, e.g., Burger King, 181 F. Supp. 2d at 1369-70.

          A.      Evidence of putative class members’ justifiable expectations is relevant to
                  Plaintiffs’ Nebraska good faith and fair dealing claim.

          Plaintiffs’ argument that evidence of putative class members’ individual expectations “is

   not relevant” is plainly at odds with Nebraska law and attempts to undermine the Court’s

   reasoned analysis of available precedent concerning what evidence the Parties are entitled to

   present at trial. The Court properly recognized that “[u]nder Nebraska law, the extent of the

   covenant of good faith and fair dealing in a given contract is measured by ‘the justifiable

   expectations of the parties.’” Order at 13 (quoting In re Application of Ne. Neb. Pub. Power

   Dist., 912 N.W.2d 884, 896 (Neb. 2018)) (emphasis added). To defend against Plaintiffs’ claim,


                                                   3
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 4 of 15



   TDAFF is clearly entitled to explore and present at trial evidence of the justifiable expectations

   of the contracting parties, as that is an essential part of Plaintiffs’ cause of action. Plaintiffs’

   argument that the issue is irrelevant ignores the very law they invoke and the evidence that

   TDAFF is entitled to offer and would offer at trial.

          Because there is no Nebraska case law assessing a claim for breach of an implied

   covenant of good faith and fair dealing in the context of a motion for class certification, the

   Court appropriately looked to cases in other jurisdictions to evaluate Rule 23(b)’s predominance

   requirement. Order at 13 n.2. Reviewing the law from courts in the Eleventh Circuit, this Court

   found that some have considered the individualized nature of Parties’ expectations at the class

   certification stage and others have not. Id. at 13-14. To portray the Court’s analysis as a

   “manifest error of law,” Plaintiffs ignore the Court’s citation to the Nebraska Supreme Court’s

   2018 decision in In re Application of Ne. Neb. Pub. Power Dist. (see Order at 13), which

   recognizes the need to consider the parties’ expectations in a claim for breach of an implied

   covenant of good faith and fair dealing. See 912 N.W.2d at 896. While Plaintiffs intend to put

   on evidence at trial that TDAFF acted unreasonably, TDAFF will introduce evidence that it acted

   reasonably and consistently with the justifiable expectations of the parties. Plaintiffs are plainly

   wrong in arguing that “Class members’ subjective expectations are irrelevant in this case.” See

   Mot. at 6.

          Tellingly, Plaintiffs cite to only two Nebraska cases. See Mot. at 5. The first, Newman v.

   Hinky Dinky Omaha-Lincoln, Inc., was a “forcible entry and detainer action” that does not

   address the implied covenant of good faith and fair dealing. 427 N.W.2d 50, 51-52 (Neb. 1988).

   That court also expressly advised that “our decision today is limited to the issue raised by the

   parties, namely, the question of a lessor’s good faith and reasonableness in withholding consent



                                                    4
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 5 of 15



   to an assignment of the lease or subletting, when the commercial lease in question does not

   contain an express provision specifically permitting a lessor’s withholding consent.” Id. at 55. 1

          The second case Plaintiffs cite, Spanish Oaks, Inc. v. Hy-Vee, Inc., 655 N.W.2d 390

   (Neb. 2003), does address the implied covenant of good faith and fair dealing, but Plaintiffs

   selectively excerpted the legal standard from that case to omit key language regarding the

   expectations of contracting parties. Plaintiffs’ citation to Spanish Oaks states: “That duty is

   breached ‘[w]here one party acts arbitrarily, capriciously, or unreasonably,’ and ‘violates,

   nullifies or significantly impairs any benefit of the contract.’” Mot. at 5 (emphasis in Plaintiffs’

   Motion). But the case goes on to state: “However, the nature and extent of an implied covenant

   of good faith and fair dealing is measured in a particular contract by the justifiable expectations

   of the parties.” Spanish Oaks, 655 N.W.2d at 400. 2

          Finally, Plaintiffs misconstrue the Court’s reference to In re Checking Account Overdraft

   Litig., 281 F.R.D. 667 (S.D. Fla. 2012). The Court considered In re Checking in evaluating the

   question of whether contracting parties’ expectations can be shown by class-wide proof, an issue

   on which courts have reached inconsistent results. Order at 13-14. Plaintiffs interpret the

   Court’s consideration of this case to mean that, to prove their claim under Nebraska law,

   evidence of TDAFF’s alleged bad faith is the only thing that is relevant. See Mot. at 6. That is




   1
     Although not indicated in their Motion, the quoted language Plaintiffs used from Newman is
   actually a quote from a California state court. See id. at 54 (quoting Kendall v. Ernest Pestana,
   Inc., 709 P.2d 837, 845 (Cal. 1985)).
   2
     See also, id. (“In this case, then the appropriate inquiry is whether the existence of the use
   restriction in the Hy-Vee/Ocho sublease exceeds the justifiable expectations of the parties to the
   ground lease and violates, nullifies, or significantly impairs Spanish Oaks’ benefit of the
   contract.”).


                                                    5
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 6 of 15



   incorrect and at odds with Nebraska law. 3        Whether TDAFF’s actions were reasonable or

   unreasonable under Nebraska law requires proof as to what the individual contracting parties

   justifiably expected based on the entirety of the circumstances. See, e.g., Spanish Oaks, 655

   N.W.2d at 400. 4     Thus, following its reasoned analysis, the Court reached a conclusion

   consistent with Nebraska law and numerous other courts, not one marked by “manifest errors of

   law or fact.” See Order at 13-14; see also Gottlieb, 2017 WL 4278516 at *1 (“Motions for

   reconsideration are tools to correct manifest errors of law or fact . . . .”). The Court’s conclusion

   is all the more correct given Nebraska law’s focus on the justified expectations of the parties in

   implied covenant and other contract cases. See, e.g., Spanish Oaks, 655 N.W.2d at 400; In re

   Application of Ne. Neb. Pub. Power Dist., 912 N.W.2d at 896; Coffey v. Planet Grp., Inc., 845

   N.W.2d 255, 263 (Neb. 2014); cf. Petrone v. Werner Enters., Inc., 2013 WL 3479280, at *5 (D.

   Neb. July 10, 2013) (finding under Nebraska contract law that “[t]he [parties’] subjective

   expectations are highly individualized fact questions, leaving no substantial common questions

   with regard to these claims”) (emphasis added).




   3
     Notably, briefing from In re Checking indicates that the plaintiffs there alleged violations of
   Delaware, Missouri, New Jersey, and Wisconsin good faith and fair dealing laws, not Nebraska
   law. See Memorandum of Law of PNC Bank, N.A., in Opposition to Plaintiffs’ Motion for Class
   Certification at 43-47, In re Checking Account Overdraft Litig., No., 09MD02036, 2012 WL
   993287 (Feb. 3, 2012).
   4
     In setting forth the relevant Nebraska law, the Spanish Oaks court relied upon Dunfee v.
   Baskin-Robbins, Inc., 720 P.2d 1148 (Mont. 1986). Addressing a claim for breach of an implied
   covenant of good faith and fair dealing, Dunfee held that “the inquiry necessarily evaluated the
   reasonableness of appellant’s conduct in light of the reasonable expectations of the parties to
   the [contract].” Id. at 1153 (emphasis added). In other words, determining whether one has
   acted reasonably or unreasonably requires an analysis of the expectations of the contracting
   parties, and not the other way around.


                                                     6
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 7 of 15



          B.      The Court correctly found that calculating damages will require a complex,
                  individualized, and burdensome analysis.

          Plaintiffs next contend that the Court “misapprehends” their damages argument. But

   Plaintiffs’ Motion for Reconsideration merely reiterates their previous assertion that damages

   can be easily calculated using class-wide evidence. See Mot. at 7-10. The Court’s ruling is a

   sound evaluation of the arbitrary and impractical damages model Plaintiffs proposed. The Court

   rightly observed that any reasonable assessment of damages in this complex case will require an

   analysis of “myriad individual issues” and “place the Court in the intolerable position of having

   to hold dozens – if not hundreds – of mini-trials.” Order at 17-18. Adding no new support

   beyond that previously provided, Plaintiffs simply repeat the alleged ease of determining the

   “best” price for each of the 888 ES Options during a “reasonable time” to use as a benchmark for

   calculating damages. See Mot. at 8-9. Plaintiffs’ proposal—selecting “the lowest price at which

   each option traded on February 6” (id. at 8)—continues to make no sense in this case given the

   large number and diversity of futures options and trades at issue, and the markets in which those

   futures options traded.

          Plaintiffs’ proposal still ignores the many market and liquidity considerations highlighted

   in TDAFF’s class certification briefing and the Court’s Order. For example, in incorrectly

   positing that there is only one “best price” to consider—the lowest price at which each ES

   Option traded on February 6—Plaintiffs ignore market depth. See Mot. at 8, 10. TDAFF did not

   liquidate just a single contract for each of the 888 ES Options at issue—putative class members

   held many contracts in the same ES Options as well as different ES Options. Being able to cover

   one ES Option contract at $3.10 (to use Plaintiffs’ example) does not mean 5 or 50 or 500

   contracts in that ES Option could be liquidated at that price. How, when, and at what price the

   various options could be traded requires an analysis of various market conditions and how those


                                                   7
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 8 of 15



   conditions changed during the relevant trading period (e.g., whether and when there was market

   demand for the particular number of contracts). 5 And each hypothetical trade must be analyzed

   to assess the impact that trade would have had on the trades that followed.            Plaintiffs’

   oversimplification of how to determine damages disregards the complexity of futures options

   markets and how futures options are traded—and it is simply wrong.

          Plaintiffs gloss over their allegation that TDAFF could have (or should have) liquidated

   putative class members’ positions either earlier on February 5 or after 8:30 a.m. on February 6.

   By Plaintiffs’ own theory, the most reasonable time to liquidate may very well have been on

   February 5 and not on February 6. See ECF No. 88 at 22 n.10. Instead of addressing this

   contradiction, they declare without explanation that “the next day” is reasonable enough. Mot. at

   9-10. 6 “Indeed, a significant number of the ES Options did not trade in the hours and days after

   February 5 (or if they did, not with enough depth to accommodate certain of the liquidation

   trades), complicating a search for a market of sufficient depth based only on pricing.” ECF No.

   88 at 20. Among other things, this illustrates that one cannot assume without considering market




   5
     At the same time that Plaintiffs ignore the number of contracts TDAFF liquidated in each of the
   888 ES Options in their “best price” analysis, they cite the number of contracts traded as
   supposed support for their proposed “reasonable period.” See Mot. at 3 (“Again, Class
   Plaintiffs’ proposed period is reasonably defined as February 6 for the 92% of put option
   contracts that TD traded in the previous overnight session. The remainder can be determined by
   simply using the CME’s [settlement prices].”). But, as Plaintiffs previously stated, just “77% of
   the 888 option types . . . have a matching option that traded in the Regular Hours on February 6.”
   ECF No. 76 at 22. Thus, 23% of the 888 option types did not trade at all on February 6,
   elevating the frequency with which one must rely on inapposite and theoretical CME pricing to
   divine a “best” price.
   6
     Even if the Court needed to look only at February 6 to find the “reasonable time” for an ES
   Option’s “best” price, Plaintiffs’ own expert testified that certain times during the daytime
   trading session are unsuitable for trading. See ECF No. 88 at 22. Plaintiffs cannot explain how
   this can be reconciled with their proposed damages model.


                                                   8
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 9 of 15



   data—including volume, depth, and other liquidity indicators for each option—what a reasonable

   time and day for liquidating each ES Options position would have been.

           Plaintiffs’ new contention that they can use “the CME’s mark-to-market (settlement)

   pricing for February 6” for options that did not trade on February 6 (Mot. at 3) is inappropriate

   on a motion for reconsideration because it was not raised in the original class certification

   motion. 7 Moreover, it is unavailing because such pricing is theoretical. CME settlement prices

   are not prices at which options would necessarily trade at any time on that date. See, e.g., CME

   Group, Settlement Prices, available at https://tinyurl.com/y9ff85hs; CME Rulebook, Chapter

   358A: Options on E-mini Standard and Poor’s 500 Stock Price Index Futures, available at

   https://tinyurl.com/yb3xupj9. Plaintiffs offer no support for the notion that CME settlement

   prices provide a reasonable substitute for “best” prices when there was no supply available

   (which could be for any number of reasons, including that buyers or sellers could not agree on

   prices). The CME itself explains: “Any settlement price that is not an actual settlement [that is,

   which is not based on actual trading that day], often a system-generated price not derived from

   any fundamental market information, is disseminated as theoretical.” CME Group, Settlement

   Prices. 8



   7
     Plaintiffs did not propose using CME settlement prices, but instead stated that “[m]atching
   options for the remaining contracts can be easily located in the tick data on subsequent days.”
   ECF No. 76 at 22. In their reply brief, they vaguely mentioned CME settlement pricing at best,
   and for the first time, as some alternative to their actual proposal of looking at trading data from
   subsequent dates. ECF No. 98 at 10. “A party who fails to present its strongest case in the first
   instance generally has no right to raise new theories or arguments in a motion for
   reconsideration.” Almonor v. BankAtlantic Bancorp, Inc., 2009 WL 10666974, at *2 (S.D. Fla.
   Oct. 1, 2009). Plaintiffs thus may not use their Motion for Reconsideration to “present issues
   that should have been presented previously.” Gottlieb, 2017 WL 4278516, at *1.
   8
     Looking at the methodologies behind CME settlement pricing further shows just how
   inappropriate such prices are as proxies for actual ES Option trading data for purposes of
   calculating damages. For example, even for options where there was trading on the day in

                                                    9
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 10 of 15



          Plaintiffs’ facile explanation that the alleged impact of TDAFF’s liquidations was already

   “baked into” pricing on February 6 (Mot. at 9) is incorrect and contradicts their own theory of

   liability. Plaintiffs presume that placing orders to trade tens of thousands of contracts impacted

   prices during the evening of February 5, but that the same trading activity would have had no

   effect on the market or the price at which such orders would be filled on February 6. As the

   Court observed, “even if Defendant waited until February 6 to liquidate, the sale of so many

   options contracts at once would have had a serious impact on the ‘market depth’ of the option

   markets, shifting prices and further changing what hypothetical time of liquidation would

   produce the best intermediate prices.” Order at 16 (citing ECF No. 88-1). Indeed, the futures

   options markets are not static; given there was less volume during the February 6 daytime

   session than during the February 5 evening session, it is reasonable to assume that an increase in

   volume on February 6 may have had a greater impact than any impact it allegedly had on

   February 5. See ECF No. 88 at 22 n.10. This too reveals Plaintiffs’ proposed selection of a “best

   price” on February 6 as completely arbitrary and not tied to Plaintiffs allegations of liability.

          Plaintiffs assert that the Court misapprehends their damages argument in its use of the

   word “accounts,” stressing that they are only seeking damages allegedly caused by the

   liquidation of ES Options positions, and not with respect to “entire accounts or other products

   contained within those accounts.” Mot. at 7. Leaving aside that the ES Options at issue here by

   themselves comprise 888 unique instruments, no reasonable damages model in this case can

   ignore the other positions in putative class members’ accounts. Accurately calculating damages

   requires an individualized assessment of when each putative class members’ account became

   under-margined or unsecured—and that requires an analysis of each position in each putative

   question, the CME arrives at prices by examining just 30 seconds’ worth of trading (which alone
   is inconsistent with Plaintiffs’ proposed “reasonable time”). See CME Rulebook, Chapter 358A.


                                                    10
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 11 of 15



   class members’ portfolio and a calculation of the net asset values of those accounts at different

   points in time. See ECF No. 88 at 7, 20-21. Plaintiffs’ Motion for Reconsideration also suggests

   that their damages model need not consider clients’ gains that may have been realized by

   evening session liquidations of assets other than ES Options, but Plaintiffs cite no authority for

   their position. 9

           In fact, Plaintiffs do not cite any new authority with respect to the Court’s analysis of the

   proposed damages methodology or suggest any misapplication by the Court. Rather, Plaintiffs

   continue to inappropriately rely on Galigher v. Jones, 129 U.S. 193 (1889). See Mot. at 9-10.

   Galigher, well over 100 years old, involved a damages methodology with respect to a single

   plaintiff and a single stock. See Schultz v. CFTC, 716 F.2d 136, 139-40 (2d Cir. 1983) (quoting

   Galigher, 129 U.S. at 200). Galigher was not a class action involving hundreds of positions,

   held in varying quantities, by hundreds of people with different portfolios, and liquidated over

   many hours during fluctuating market conditions. Galigher does not apply to a case like this,

   and the Court correctly observed that “[i]t is unsurprising, therefore, that Plaintiffs can provide

   no example of the use of the Galigher formula in the class action context.” Order at 18.

   Plaintiffs’ insistent reliance on Galigher ignores the extraordinary difficulty of trying to

   determine how TDAFF’s alleged misconduct differently affected the liquidation prices of each

   ES Option held by each class member. See generally ECF No. 88. The law requires that

   damages for each member of a putative class action be tied to the alleged misconduct. See, e.g.,

   Comcast v. Behrend, 569 U.S. 27, 35 (2013). Plaintiffs proposed model, however, does not even


   9
     Whether or not Plaintiffs’ alleged damages are limited to ES Options does not render erroneous
   the Court’s ultimate conclusion that any damages analysis relating to 888 different ES Option
   products will be complex and highly individualized. And in any event, it does not change the
   fact that a non-arbitrary damages model must consider putative class member accounts in their
   entirety.


                                                    11
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 12 of 15



   attempt to measure damages only attributable to their theory of a breach of the implied covenant

   of good faith and fair dealing. ECF No. 88 at 19-20. “If the model does not even attempt to do

   that, it cannot possibly establish that damages are susceptible of measurement across the entire

   class for purposes of Rule 23(b)(3).” Comcast, 569 U.S. at 35.

          It is clear that the Court fully understood that Plaintiffs’ proposed damages model is

   arbitrary and unsuitable for class-wide treatment. There cannot be any doubt that a reasonable

   damages calculation would impose a “simply intolerable” burden on the Court. Order at 18. 10

          C.      A class action is not superior to other available methods for fairly and
                  efficiently adjudicating the controversy.

          Plaintiffs recognize that their superiority argument stands or falls primarily with their

   predominance arguments. See Mot. at 11 (quoting Klay v. Humana, Inc., 382 F.3d 1241, 1271

   (11th Cir. 2004)). In this case it is clear that “the complexity of the individual issues weighs

   further against manageability [i.e., superiority] of the class action.     Most if not all of the

   individual issues identified above would require extensive individualized examination of each

   class member.” Shelley v. AmSouth Bank, 2000 WL 1121778, at *9 (S.D. Ala. July 24, 2000),

   aff’d, 247 F.3d 250 (11th Cir. 2001).

          Plaintiffs assert that some putative class members’ losses are prohibitively low. See Mot.

   at 11-12. 11 Plaintiffs even suggest that claimants with losses “as much as $100,000 likely could


   10
     As the Court suggested, a viable damages analysis in fact would be so overly burdensome on
   the Court that, even if the Court were to reconsider its opinion with respect to putative class
   members’ justifiable expectations, this case cannot reasonably be tried as a class action. See
   Order at 20 (“Individual issues predominate over common issues, particularly with respect to the
   calculation of damages.”).
   11
      Plaintiffs state that “half of the class members’ accounts have damages of $45,525 or less.”
   See Mot. at 11. Not only is this number utterly unsupported by any factual evidence, expert
   opinion, or testimony, it is raised for the first time in Plaintiffs’ Motion for Reconsideration. As
   stated earlier, such a new analysis is inappropriate at this stage and should not be considered.


                                                   12
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 13 of 15



   not reasonably prosecute a claim against TD individually,” pointing to the amounts that the

   Parties have spent on their respective experts’ numerous reports and analyses. Id. at 12 n.8.

   Plaintiffs’ suggestion that a single plaintiff would need to spend a similar amount to prosecute a

   claim individually is patently absurd. A dispute involving over 200 putative class members, 888

   ES Options types, and tens of thousands of contracts is of a vastly different scale than one

   involving a single plaintiff’s positions. Plaintiffs fail to cite to a single case in which losses like

   those they allege here were considered sufficiently “minimal and . . . cost prohibitive” for this

   “individual interest” factor to weigh in favor of class action superiority. See DA Air Taxi LLC v.

   Diamond Aircraft Indus., Inc., 2009 WL 10668159, at *7 (S.D. Fla. Nov. 5, 2009) (quoting

   Powers v. Lycoming Engines, 245 F.R.D. 226, 238–39 (E.D. Pa. 2007)) (holding that damages

   “in excess of $100,000 . . . [c]learly . . . would not be cost prohibitive”). Thus, for this reason as

   well, Plaintiffs’ superiority argument must fail.

   III.   CONCLUSION

          For the reasons set forth above, Plaintiffs have not and cannot show that they are entitled

   to the extraordinary remedy of reconsideration. They have not and cannot show any manifest

   errors, patent misunderstandings, or manifest injustice in the Court’s Order, and thus the Court

   should deny Plaintiffs’ Motion for Reconsideration.




                                                       13
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 14 of 15



   Dated: January 10, 2019         Respectfully Submitted,

                                   /s/ Adam M. Schachter
                                   ADAM M. SCHACHTER
                                   Florida Bar No. 647101
                                   aschachter@gsgpa.com
                                   GERALD E. GREENBERG
                                   Florida Bar No. 440094
                                   ggreenberg@gsgpa.com
                                   GELBER SCHACHTER & GREENBERG, P.A.
                                   1221 Brickell Avenue, Suite 2010
                                   Miami, Florida 33131
                                   Telephone: (305) 728-0950
                                   Facsimile: (305) 728-0951
                                   E-service: efilings@gsgpa.com

                                   and

                                   RICHARD J. MORVILLO (pro hac vice)
                                   rmorvillo@orrick.com
                                   ROBERT STERN (pro hac vice)
                                   rstern@orrick.com
                                   ANDREW MORRIS (pro hac vice)
                                   amorris@orrick.com
                                   DANIEL STREIM (pro hac vice)
                                   dstreim@orrick.com
                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
                                   Columbia Center
                                   1152 15th Street NW
                                   Washington, D.C. 20005-1706
                                   Telephone: 202-339-8400
                                   Facsimile: 202-339-8500

                                   Counsel for Defendant




                                         14
Case 1:18-cv-21399-CMA Document 112 Entered on FLSD Docket 01/10/2019 Page 15 of 15



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 10th day of January 2019 a true and correct copy of the

   foregoing is being electronically filed with the Clerk of the Court using the CM/ECF filing

   system. I also certify that the foregoing document is being served this date on all counsel of

   record or pro se parties listed below, either via transmission of Notices of Electronic Filing

   generated by the CM/ECF system or in some other authorized manner for those counsel or

   parties who are not authorized to receive electronically Notices of Electronic Filing.

                                            SERVICE LIST

   Francisco R. Rodriguez                         Lawrence A. Kellogg
   frr@rtgn-law.com                               lak@lklsg.com
   Paulino A. Nunez, Jr.                          Jason K. Kellogg
   pan@rtgn-law.com                               jk@lklsg.com
   Rodriguez Tramont & Nunez, P.A.                Levine Kellogg Lehman Schneider &
   255 Alhambra Circle, Suite 600                 Grossman, LLP
   Coral Gables, FL 33134                         Miami Center – 22nd Floor
   Tele: 305-350-2300                             201 So. Biscayne Blvd.
   Fax: 305-350-2525                              Miami, FL 33131
                                                  Tele: 305-403-8788
   Counsel for Plaintiffs Diego Krukever,         Fax: 305-403-8789
   Karem Sandgarten, Amir Rahimi, and
   Kaitlin Wooddell                               Counsel for Plaintiffs Diego Krukever, Karem
                                                  Sandgarten, Amir Rahimi, and Kaitlin
                                                  Wooddell


                                                                /s/Adam M. Schachter
                                                                ADAM M. SCHACHTER




                                                   15
